Donlon, Judge:
Defendant having filed, on May 10,1965, a motion praying the court to order stricken and physically return to plaintiff’s counsel certain direct interrogatories, filed by plaintiff on April 30, 1965, entitled “Direct Interrogatories to be Propounded to Julius Von Bngelbrechten, 2000 Hamburg 1, Ballin-damm 9, VI, Germany,” and “Direct Interrogatories to be Propounded to Franz Brucicdorfer, 8372 — Dreieck b. Zwiesel/Bavarian Forest, Post Box 40, Bavaria,” and
Plaintiff, in its reply to the motion, having made no contention either that any application for a commission to take testimony by interrogatories has been filed or granted, and
It appearing that the provisions of rule 21 have not been complied with and that plaintiff has made no motion in writing with accompanying affidavit, as rule 21 requires, and no commission or letters rogatory to take the testimony of Julius von Engelbrechten and/or of Franz Bruckdorfer has been issued, in the name of the President of the United States and under the seal of the court, to examine said witnesses or either of them, and the said direct interrogatories being without force or effect, now, therefore
It is Ordered that the said documents be stricken and the clerk is directed to return said documents to counsel for plaintiff.